Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 1 of 10 PageID: 92



                                                                  [Doc. No. 7]
                   THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


JOHN DOE,

                       Plaintiff,

      v.                                      Civil No. 20-11306 (NLH/JS)

LUND’S FISHERIES, INC.
et al.,

                       Defendants.


                     MEMORANDUM OPINION AND ORDER

      This matter is before the Court on the “Motion to Proceed

Under Pseudonym” (“motion”) [Doc. No. 7] filed by plaintiff John

Doe. No opposition was filed by defendants. The Court exercises

its discretion to decide plaintiff’s motion without oral argument.

See Fed. R. Civ. P. 78; L. Civ. R. 78.1. For the reasons to be

discussed, plaintiff’s motion is GRANTED.

Background

     Plaintiff John Doe filed this action on August 25, 2020

against    defendants    Lund’s     Fisheries,     Inc.,   John   Does   1-15,

Fictitious   Persons    1-15,     and   ABC    Corporations   1-15,   alleging

various claims under the Jones Act, 46 U.S.C. § 30104. See Compl.

[Doc. No. 1]. On October 2, 2020, the Court granted plaintiff leave

to file an amended complaint to add defendant Mnt. Vernon, L.L.C.

See Am. Compl. [Doc. No. 9]. Specifically, plaintiff alleges that

                                        1
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 2 of 10 PageID: 93



“while working as a Jones Act seaman, and assigned to the vessel

Brianna Louise, a scallop fishing vessel,” plaintiff “was drugged,

beaten, and raped by [other] crew members aboard the [vessel].”

Am. Compl. ¶¶ 7-9. Plaintiff further alleges that after the attack,

plaintiff “was forced to remain on the vessel for several days”

while “in constant fear for his safety.” Id. ¶ 10. As a result,

plaintiff contends he “was seriously injured, scarred, humiliated,

embarrassed, and traumatized” by defendants’ acts, omissions, and

the unseaworthiness of their vessel. Id. ¶ 12. Plaintiff now seeks

to recover monetary damages under the Jones Act, 46 U.S.C. § 30104

and general maritime law, 28 U.S.C. § 1333. Id. ¶¶ 13-42.

     In the pending motion, plaintiff contends the allegations

stem from a sexual assault in which plaintiff “was subjected to an

egregious   invasion    of    his    personal   privacy   so   embarrassing,

hurtful, and outrageous that plaintiff must sue under the pseudonym

‘John Doe’ to avoid further harm and embarrassment.” Mot. at 3.

Plaintiff   contends   that    the    special   circumstances   demonstrate

plaintiff reasonably fears serious harm, and would be vulnerable

to such harm, were his identity disclosed to the public. Id.

Plaintiff asserts being forced to proceed under his real name

would: (1) stigmatize plaintiff in the community and in his career,

(2) harm plaintiff’s reputation, and (3) potentially aggravate his

medical condition. Id. at 3-5. Plaintiff further asserts he may

not pursue his claims if the motion is denied. Id. at 4. As such,

                                       2
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 3 of 10 PageID: 94



plaintiff requests to proceed under a pseudonym in this action to

protect his identity from public disclosure. Id. at 5.

Discussion

     In order to preserve the presumptively public nature of

judicial    proceedings,    Federal   Rule   of   Civil   Procedure   10(a)

“requires parties to a lawsuit to [expressly] identify themselves

in their respective pleadings.” Doe v. Megless, 654 F.3d 404, 408

(3d Cir. 2011), cert. denied, 565 U.S. 1197 (2012). Identifying

parties to the proceeding is an important dimension of publicness,

as the people have a right to know who is using their courts. Id.

(citing Doe v. Blue Cross & Blue Shield United, 112 F.3d 869, 872

(7th Cir. 1997)). Notwithstanding this requirement, courts have

recognized that a party may proceed by way of pseudonym under

limited circumstances. See, e.g., Doe v. C.A.R.S. Prot. Plus, Inc.,

527 F.3d 358, 371 n.2 (3d Cir. 2008); Doe v. Oshrin, 299 F.R.D.

100 (D.N.J. 2014) (allowing plaintiff, an alleged victim of child

pornography, to proceed anonymously).

     Since “[a] plaintiff’s use of a pseudonym ‘runs afoul of the

public’s common law right of access to judicial proceedings,’” the

mere allegation a litigant may suffer embarrassment or economic

harm will not suffice. Megless, 654 F.3d at 408 (citation omitted).

Instead, a plaintiff must establish “both (1) a fear of severe

harm, and (2) that the fear of severe harm is reasonable.” Id.

(citation    omitted).     Courts   must   then   determine   whether   the

                                      3
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 4 of 10 PageID: 95



“litigant’s reasonable fear of severe harm outweighs the public’s

interest in open judicial proceedings.” Id. In connection with

this inquiry, the Third Circuit has endorsed a non-exhaustive,

multi-factored balancing test which weighs the competing interests

in favor of anonymity against those that adhere to the traditional

rule of openness. Id. (citing Doe v. Provident Life & Acc. Ins.

Co., 176 F.R.D. 464, 467 (E.D. Pa. 1997)). The factors in favor of

anonymity include:

     (1) the extent to which the identity of the litigant has
     been kept confidential; (2) the bases upon which
     disclosure is feared or sought to be avoided, and the
     substantiality of these bases; (3) the magnitude of the
     public interest in maintaining the confidentiality of
     the litigant’s identity; (4) whether, because of the
     purely legal nature of the issues presented or
     otherwise, there is an atypically weak public interest
     in   knowing   the   litigant’s   identities;   (5)  the
     undesirability     of    an     outcome    adverse    to
     the pseudonymous party and attributable to his refusal
     to pursue the case at the price of being publicly
     identified; and (6) whether the party seeking to
     sue pseudonymously has illegitimate ulterior motives.

Id. (quoting Provident Life, 176 F.R.D. at 467-68). Whereas factors

disfavoring anonymity include:

     (1) the universal level of public interest in access to
     the identities of litigants; (2) whether, because of the
     subject matter of this litigation, the status of the
     litigant as a public figure, or otherwise, there is a
     particularly strong interest in knowing the litigant’s
     identities, beyond the public’s interest which is
     normally obtained; and (3) whether the opposition
     to pseudonym by counsel, the public, or the press is
     illegitimately motivated.




                                     4
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 5 of 10 PageID: 96



Id. To reiterate, this “list of factors is not comprehensive, and

[] trial courts ‘will always be required to consider those [other]

factors which the facts of the particular case implicate.’” Id.

(quoting Provident Life, 176 F.R.D. at 468). The decision of

whether to allow a plaintiff to proceed anonymously rests within

the sound discretion of the court. See Oshrin, 299 F.R.D. 100, 103

(D.N.J. 2014) (citing Doe v. Hartford Life & Acc. Ins. Co., 237

F.R.D. 545, 548 (D.N.J. 2006)).

     Here, the Court finds plaintiff’s motion and the allegations

set forth in plaintiff’s amended complaint sufficiently support

his request to proceed anonymously. Upon an application of the

applicable factors, the Court also finds plaintiff’s interest in

remaining   anonymous    outweighs    the   public’s    interest    in   the

information. First, the Court finds that plaintiff has maintained

the confidentiality of his identity to date. Plaintiff’s identity

is not disclosed in any of the pleadings, motions, and/or exhibits

in this action. See, e.g., Compl. [Doc. No. 1]; Mot. [Doc. No. 7];

Am. Compl. [Doc. No. 9]. Therefore, the Court concludes that the

first factor weighs in favor of anonymity.

     The second factor considers the bases upon which disclosure

is feared or sought to be avoided, and the substantiality of these

bases. Here, the Court finds that plaintiff’s motion demonstrates

substantial grounds to support his fear of public disclosure.

Plaintiff asserts that disclosure of his identity may result in

                                     5
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 6 of 10 PageID: 97



harm to his reputation, aggravation of his medical condition, and

“the possibility that [plaintiff] may not pursue his claim[s] due

to the stigmatization that may result in his community and to his

career.” Mot. at 4. The Court finds plaintiff’s fears compelling,

particularly in light of his status as an alleged victim of sexual

assault. See Doe v. Princeton Univ., C.A. No. 19-7853 (BRM), 2019

WL 5587327, at *4 (D.N.J. Oct. 30, 2019) (finding plaintiff’s

“alleged victim status weigh[ed] this factor in his favor”). As

further detailed below, “victims of sexual assault are a vulnerable

class worthy of protected status.” Id. Therefore, the Court finds

the second factor weighs in favor of anonymity.

     The   third   factor   considers    the   magnitude   of   the   public

interest in maintaining the confidentiality of the litigant’s

identity. The public may have an interest in maintaining the

confidentiality of a litigant’s identity when the litigant belongs

to a particularly vulnerable class, 1 when the subject matter is

highly personal, 2 or when undesirable consequences will flow from

revealing the identity of a litigant. 3 When the public has an


1 Relevant vulnerable classes include minors, the mentally ill,
and victims of sexual assault. See Oshrin, 299 F.R.D. at 104
(victim of child pornography); Doe v. Evans, 202 F.R.D. 173, 176
(E.D. Pa. 2001) (victim of sexual assault); Provident Life, 176
F.R.D. 464 (litigant suffering from several mental illnesses).
2 Highly personal subject matter includes abortion, religious

beliefs, and other extraordinarily personal areas. See Megless,
654 F.3d at 408.
3 The public has an interest in maintaining the confidentiality of

a litigant’s identity when the consequences of revealing it include
                                     6
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 7 of 10 PageID: 98



interest    in    maintaining    the   confidentiality         of   a   litigant’s

identity, this factor may favor anonymity. Here, the Court finds

there is a strong public interest to maintain the confidentiality

of plaintiff’s identity due to his status as an alleged victim of

sexual assault and the highly sensitive and personal nature of the

allegations underlying plaintiff’s complaint. See Doe v. Evans,

202 F.R.D. 173, 176 (E.D. Pa. 2001) (finding “the public has an

interest in protecting the identities of sexual assault victims so

that other victims will feel more comfortable suing to vindicate

their rights”). Therefore, the Court concludes the third factor

also weighs in favor of anonymity.

     As    to    the   fourth   factor,       the   Court   examines    the   public

interest, if any, in ascertaining plaintiff’s identity. The Court

does not find a public interest exists in ascertaining plaintiff’s

actual identity. Plaintiff is a private citizen seeking to litigate

private and highly sensitive issues, not a public official for

whom the public possesses a heightened interest. Further, even if

plaintiff’s identity remains confidential, these proceedings will

remain public, thereby preserving any general public interest in




revealing the identities of vulnerable parties, such as children
and victims of crimes. See D.M. v. County of Berks, 929 F. Supp.
2d 390 (E.D. Pa. 2013) (anonymity of litigant required to protect
the identity of children allegedly sexually abused by parent); see
also Princeton Univ., 2019 WL 5587327, at *4 (granting motion to
proceed anonymously based, in part, on plaintiff’s status as a
“victim of sexual assault”).
                                          7
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 8 of 10 PageID: 99



the subject matter of this litigation. See Provident Life, 176

F.R.D. at 468 (noting plaintiff’s “use of a pseudonym [would] not

interfere   with   the   public’s   right   or   ability   to   follow   the

proceedings”); see also Evans, 202 F.R.D. at 176 (finding that

“protecting [plaintiff's] identity [would] not impede the public’s

ability to follow the proceedings”). Therefore, the Court finds

that the fourth factor favors anonymity.

     With respect to the fifth factor, the Court considers the

undesirability of an outcome adverse to the pseudonymous party and

attributable to his refusal to pursue the case at the price of

being publicly identified. Here, plaintiff has expressly stated

“the possibility that [plaintiff] may not pursue his claim[s] due

to the stigmatization that may result in his community and to his

career” if plaintiff were not permitted to proceed anonymously.

Mot. at 4. Given the issues at stake in the litigation, the Court

finds this statement credible. Accordingly, the Court finds that

denying plaintiff’s motion may inhibit plaintiff’s willingness to

pursue his claims. See Oshrin, 299 F.R.D. at 104. Therefore, the

Court finds this factor weighs in favor of anonymity.

     Next, the Court considers whether there is an illegitimate

ulterior motive underlying the request to proceed anonymously.

Here, plaintiff seeks to protect his privacy interests in the

highly sensitive subject matter giving rise to this litigation.

The Court does not find that plaintiff’s motion is motivated by

                                     8
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 9 of 10 PageID: 100



any improper purpose. See Hartford Life, 237 F.R.D. at 550–51

(finding plaintiff had “no illegal or ulterior motives . . . but

merely [sought] to protect his reputation and not aggravate his

medical condition”). Thus, the Court concludes the sixth factor

also weighs in favor anonymity.

       Last, the Court finds that the factors disfavoring anonymity

do not support denying plaintiff’s motion. The only factor weighing

against plaintiff’s use of a pseudonym is the public’s general

interest   in    having    access    to    the    identity    of   litigants.   See

Hartford Life, 237 F.R.D. at 551 (noting that “this interest exists

in some respect in all litigation and does not outweigh the

strength of the [other] factors”). This factor does not override

the other interests discussed in this Opinion. The remaining

factors to evaluate are not applicable because plaintiff is not a

public figure and the subject matter of this litigation does not

give   rise   to   a   public     interest       greater    than   that   “normally

obtained.”      Megless,    654     F.3d   at     409.     Further,   counsel   for

defendants does not oppose the pending motion. See id.

Conclusion

       Accordingly, for the foregoing reasons,

       IT IS HEREBY ORDERED this 16th day of November 2020, that

plaintiff’s “Motion to Proceed Under Pseudonym” [Doc. No. 7] is

GRANTED; and it is further



                                           9
Case 1:20-cv-11306-NLH-JS Document 10 Filed 11/17/20 Page 10 of 10 PageID: 101



      ORDERED that plaintiff will be referred to as “John Doe”

throughout the course of the litigation.



                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                     10
